1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of the species in which (A) is insulin, and (B) is FcFn-binding materials, in the reply filed on August 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2021.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 3, 4, 6-11, and 15-19 are rejected under 35 U.S.C. 103 as being obvious over KR 10-2015-0138101.  (The examiner relies upon U.S. Patent Application Publication 2017/0143802 as a translation of the KR ‘101.  All citations in this rejection will be to the text of the translation.)  KR ‘101 teaches a conjugate for preventing or treating diabetes mellitus, wherein the conjugate comprises a long-acting insulin analogue linked via a linker to a biocompatible material capable of prolonging the duration of activity, i.e. increasing the half-life, of the insulin analogue.  The long-acting insulin analogue can comprise, compared to insulin, position 14 of the A chain substituted with glutamic acid.  The linker can be a non-peptidyl polymer, such as polyethylene glycol, and preferably has a molecular weight ranging from 1 to 20 kDa.  The linker has reactive groups at both ends for reaction with the long-acting insulin analogue and with the biocompatible material.  The biocompatible material can be an immunoglobulin Fc region.  See, e.g., paragraphs [0040], [0041], [0070] - [0072], [0089], [0090], and [0100]; Example 8; and claims 9, 10, 12, and 13.  In Example 8, a 3.4K ALD2 PEG is used, and is reacted with the N-terminus of the beta chain of the insulin analogue and the N-terminus of the Fc fragment.  KR ‘101 does not teach a conjugate wherein the polyethylene glycol linker has a molecular weight less than 3.4 kDa, e.g., less than 3 kDa.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form conjugates according to Example 8 of KR ‘101 in which the long-acting insulin analogue is linked to an immunoglobulin Fc region via a polyethylene glycol linker having a molecular weight less than 3.4 kDa, such as less than 3 kDa, because KR ‘101 prefers linkers with a molecular weight ranging from 1 to 20 kDa; because KR ‘101’s preferred molecular weight range overlaps Inventors’ claimed molecular weight range; and because any overlap between a prior art range and a claimed range is sufficient to establish prima facie obviousness.  See MPEP 2144.05.  The specification does not appear to show evidence of criticality for the claimed molecular weight range, i.e. there is no indication that conjugates formed from polyethylene glycol having a molecular weight less than 3.4 kDa have an unexpectedly greater in vivo half life compared to conjugates formed from polyethylene glycol having a molecular weight equal to 3.4 kDa.
5.	Claims 1, 3, 4, and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (U.S. Patent Application Publication 2006/0269553).  Kim et al teach a conjugate comprising human interferon alpha-2b linked to immunoglobulin IgG Fc fragment.  3.4-kDa polyethylene glycol having an aldehyde reactive group at both ends is used to link the two components, and reacts with the amino terminal end of the interferon alpha and the N-terminus of the immunoglobulin Fc fragment.  The conjugates have improved in vivo duration and stability.  See, e.g., the Abstract and paragraphs [0015] - [0017], [0060], and [0091]-[0093].  The polyethylene glycol has a molecular weight slightly greater than the molecular weight range recited in the instant claims.  However, in general, Kim et al teach that linker preferably has a molecular weight ranging from 1 to 20 kDa.  See paragraph [0054].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form conjugates according to Kim et al in which the human interferon alpha-2b is linked to an immunoglobulin IgG fragment via a polyethylene glycol linker having a molecular weight less than 3.4 kDa, such as less than 3 kDa, because Kim et al prefer linkers with a molecular weight ranging from 1 to 20 kDa; because Kim et al’s preferred molecular weight range overlaps Inventors’ claimed molecular weight range; and because any overlap between a prior art range and a claimed range is sufficient to establish prima facie obviousness.  See MPEP 2144.05.  The specification does not appear to show evidence of criticality for the claimed molecular weight range, i.e. there is no indication that conjugates formed from polyethylene glycol having a molecular weight less than 3.4 kDa have an unexpectedly greater in vivo half life compared to conjugates formed from polyethylene glycol having a molecular weight equal to 3.4 kDa.
6.	Claims 1, 4, and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Lim et al (U.S. Patent Application Publication 2015/0118255) as evidenced by Lu et al (U.S. Patent Application Publication 2016/0361425).  Lim et al teach a long-acting human growth hormone conjugate in which the human growth hormone is linked to a human IgG4-derived aglycosylated Fc region.  A polyethylene glycol of about 3.4-kDa and having an aldehyde reactive group at both ends is used to link the two components, and reacts with the N-terminal of the Fc region.  The conjugates have improved in vivo half-life.  See, e.g., the Abstract and paragraphs [0034] and [0069].  Lim et al teach that one of the aldehyde groups present on the PEG reactant reacts with hGH.   Lu et al teach that this reaction inherently will result in the PEG aldehyde reacting with an amino group present in hGH.  See page 19, Table 1, of Lu et al, which teaches that an aldehyde functional group reacts with amino.  The polyethylene glycol taught by Lim et al has a molecular weight of “about 3.4 kDa”.  Because the term “about” means that molecular weights somewhat below and somewhat above 3.4 kDa are embraced by Lim et al’s disclosure, Lim et al’s molecular weight range of “about 3.4 kDa” overlaps with Inventors’ claimed molecular weight range of “less than 3.4 kDa”.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conjugates of Lim et al using PEG having a molecular weight somewhat below 3.4 kDa, because any degree of overlap between two ranges is sufficient to establish prima facie obviousness.  See MPEP 2144.05(I).
7.	Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
The obviousness rejections are maintained for the reasons of record.  At page 13 of the response, Applicant provides a graph and a chart showing properties and results for 3.4K PEG-LAPS-insulin and 10K PEG-LAPS-insulin.  However, the evidence was not submitted in the form of an affidavit or declaration under 37 CFR 1.132, and therefore can not be afforded any patentable weight.  Further, there is no explanation of the structures of 3.4K PEG-LAPS-insulin and 10K PEG-LAPS-insulin.  Without knowing the structures of the tested conjugates, it can not be determined whether the graph and chart constitute a probative comparison with the closest prior art of record, and it can not be determined whether the graph and the chart are representative of the claimed conjugates.
The remainder of the arguments in Applicant’s response essentially duplicate the arguments made in the response filed April 19, 2022.  The examiner maintains his position that unexpected results sufficient to rebut the prima facie case of obviousness have not been established.  When the evidence in favor of obviousness is weighed against the evidence in favor of non-obviousness, the former is deemed to preponderate.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 5, 2022